In two related child protective proceedings pursuant to Family Court Act article 10, Jose V appeals from an order of the Family Court, Kings County (Hamill, J.), dated January 18, 2005, which granted the motion of the respondent, Administration for Children’s Services, in effect, to suspend his visitation with the child on the grounds, inter alia, that he lacked standing and that visitation would be contrary to the child’s best interests.
*740Ordered that the order is affirmed, without costs or disbursements.
The Family Court correctly concluded that the appellant, who is the paramour of the child’s mother, lacked standing to seek visitation (see Family Ct Act § 1081; Matter of Jessica F., 7 AD3d 708 [2004]; Matter of S. Children, 238 AD2d 364 [1997]).
In light of our determination, we do not reach the appellant’s remaining contentions. Cozier, J.P., Santucci, Spolzino and Skelos, JJ., concur.